    1    e le D      le er    4 15                                                         n ra le     t    D re
           ue e aldr dge te                                                                a ter 13
        AL RI E ITE LL                                                                    ear ng    at n eattle tele                       n
          e gden u ld ng                                                                  ear ng Date   1
    3    311    3 t t te 1                                                                ear ng     e   3
          er er land        4                                                             e n e Date      1
    4    ele   ne 4 5 44 471

    5   M        A
        4375 Jutland Dr                 e        u te
        P         17 33
          an D eg                       177 33
    7     ele   ne 5                    75 7
         a      le 1                   5 13 5

         tt rne    r   ant
        Deut e an at nal ru t                                        an a ru tee
         r     er an   e   rtgage                                  et ru t  75
1          rtgage a ed Pa     r ug                                 ert ate er e
           75
11
                                                        U ITE          TATE               A        RU T               OURT
1
                                       E TER                  I TRI T OF          A           I        TO        EATTLE I I IO
13
            n re                                                                                   15 1111                D
14
                                                                                                  a ter 13
15
                                                                                           MOTIO FOR RELIEF FROM
1                                  De t r                                                  AUTOMATI  TA
17

1                     Deut        e         an          at nal      ru t             an       a        ru tee     r            er an           e    rtgage
1               et        ru t         75               rtgage a ed Pa                    r ug          ert     ate           er e       75             ant

                e t              urt        r an rder ter          nat ng t e aut             at       ta       11                   3   a a t t e real
 1          r     ert l ated at 4 7                     4t Pla e           ut    eattle            a    ngt n         1         t e Pr     ert      1


                t n         u      rted            t e        e   randu               nt and aut              rte         ted ere n t e de larat n
 3          led       n urrentl             ere     t        and t e re rd urrentl                e re t e       urt
 4                                          I           FA TUAL A                    RO E URAL UMMAR
 5                    P                rtgage            r     rat n er         e t e underl ng                  rtgage l an and n te                   r t e
        1        t n all n t n t tute a a er t e t                               n art         r g t t re e e er e ur uant t ed          P4
          ade a l a le t t      r eed ng    ed     an r                         P 7 4         n t t tand ng ldr dge P te   P    art  at n n
 7      t     r eed ng       re er t e t n art d e n                            t aut r        e ldr dge P te   P e t er e re l r      l edl
        t r ug    ldr dge P te   P    art at n n t    r                           eed ng      t a t a t agent r ur e         er e under ed
            an r P 7 4

        MOTIO FOR RELIEF FROM AUTOMATI                                          TA                                                AL RI      E ITE LL
                                                                                                                              4375 Jutland Dr e P     17 33
        Page 1                                                                                                                     an D eg        177 33
                                                                                                                                    ele   ne 4 5 44 471


Case 15-11112-TWD                           Doc 87             Filed 07/14/20             Ent. 07/14/20 13:16:04                     Pg. 1 of 7
    1     r           ert re eren ed n t                                     t n            r     el e           r Deut             e           an         at nal         ru t                   an        a

             ru tee               r         er an                    e         rtgage                  et         ru t              75                rtgage        a ed Pa                          r ug

    3        ert            ate           er e            7 5 and              ent tled t                  r eed a                 rd ngl                   uld t e ut                  at           ta        e

    4    l ted and r et a de                                        rder           t              urt r           t           ae            d           ed r            t e de t r                   ta n a

    5    d            arge and a                  re l ure a t n                                       en ed r re                           en ed a d               re l ure a t n                             ll

          e           ndu ted n t e na e                                  Deut          e an                at nal ru t                               an      a         ru tee          r            er an

    7                 e         rtgage                et           ru t           75              rtgage              a ed Pa                        r ug         ert        ate        er e               7

         5 Deut                       e     an            at nal ru t                             an        a         ru tee            r            er an               e          rtgage                 et

             ru t                75               rtgage             a ed Pa                       r ug               ert          ate           er e              75          a t e rg t t

1            re l e                   e au e t                     t e       r g nal               rtgagee                r   ene               ar      r a        gnee                 t e e ur t

11       n tru ent                        r t e re eren ed l an                             Deut            e     an           at nal                ru t               an         a         ru tee             r

1                 er an                     e         rtgage                  et        ru t                75                rtgage a ed Pa                             r ug                ert          ate

13           er e                 7 5 d re tl                      r t r ug an agent a                                        e             n         t e r                    r n te and t e

14        r                     r n te            e t er             ade a a le t Deut                                e       an            at nal ru t                            an       a        ru tee

15           r            er an                   e           rtgage               et           ru t            75            rtgage             a ed Pa                     r ug            ert          ate

1            er e                75         r a            een dul end r ed

17                              n ra             ut           rl              7         ana            a        erla n         De t r                e e uted a r                            r n te n

1        t e rn                   al u                        5                        t e             te                           a            ade a a le t                          er an                   e

1                 rtgage                   e tan e n                     S     De larat n n u                                 rt                 t n         r     el e        r                ut        at

             ta           De larat n                      E               A

 1                              e          te         e ured                 a re rded Deed                               ru t t e Deed                           ru t        en u              er ng t e

         Pr           ert             S     De larat n E                                           e Pr          ert           legall de r ed a                           ll

 3                          P                                                  15 1               35            D 3                                    J                            P

 4
                                                          1                                            15                                       45                                          1
 5                                                    5                                                         45
                                                                    35                 D                              5                                                        1
                                                          3                             J
                            P                                                           D                                 P                                                    D D
 7
                  e         te and Deed               ru t are            lle t el re erred t                   ere n a t e                 an


        MOTIO FOR RELIEF FROM AUTOMATI                                                            TA                                                            AL RI      E ITE LL
                                                                                                                                                            4375 Jutland Dr e P     17 33
        Page                                                                                                                                                     an D eg        177 33
                                                                                                                                                                  ele   ne 4 5 44 471


Case 15-11112-TWD                                     Doc 87                 Filed 07/14/20                      Ent. 07/14/20 13:16:04                                 Pg. 2 of 7
    1                            44       P              P               4
                            D


    3   S    id

    4                    ant d re tl          r t r ug an agent               a        e        n         t e r                r n te

    5   nd r ed and a a le n lan                     S        De larat n

                   n ra         ut De e        er 1            15 De t r e e uted an agree ent t                           d       t e l an   S

    7   De larat n E
                   n e ruar                   15 De t r                  en ed t           ae             l ng a        luntar      et t n under

            a ter 13       t e an ru t                de

1                      de ault e      t under t e              an     r a lure t       a e a              ent due and               ng under t e

11          te and Deed            ru t S          De larat n

1                           a                  t e            t et t n a          ent due under t e                an are a         ll

13                                                                    A ME T
                                                                                                                               T
14                                 A
                                   1      11                         1       17 t 7 1 17                                        5 3
15                1                1                                 1       17 t 7 1 1                                       15 3 7 1
                  11               1      31                         1       1 t    1 1                                       14 4
1                 11               1       3                        71       1 t 51                                           14 1 3
                                                                                  L ss S s           s                         1 3 4
17
                            T                                                      M
1
        S    De larat n
1
                   n add t nal a               ent       ll         e due n June 1                       and a          ent        ll    nt nue t

             e due n t e 1 t da               ea          nt unt l t e            an   a d n ull S                 De larat n
 1
                       e urrent        t et t n a               ent      due n t e a        unt            1        3                    1 77 75

             r rn        al and ntere t and                    55        rt ee r           a        ent
 3
                          t e date        t           t n n           re l ure r eed ng                    a e een                 en ed aga n t
 4
        t e Pr    ert
 5



 7



        MOTIO FOR RELIEF FROM AUTOMATI                                 TA                                              AL RI      E ITE LL
                                                                                                                   4375 Jutland Dr e P     17 33
        Page 3                                                                                                          an D eg        177 33
                                                                                                                         ele   ne 4 5 44 471


Case 15-11112-TWD                  Doc 87            Filed 07/14/20           Ent. 07/14/20 13:16:04                      Pg. 3 of 7
    1                             a                   t e t tal un a d r n             al alan e            3 5 31                  n lude t e

         un a d r n              al alan e                  57 4         and de erred r n          al alan e                 4      3 53 S

    3    De larat n

    4                                                       II         LE AL AR UME T

    5    A         MO A T I E TITLE                                    TO RELIEF FROM T E AUTOMATI                                          TA
                    UR UA T TO U
                       e t n3           d 1       r       de     n ert nent art
    7
                       d          n re ue t      a art n ntere t and a ter n t e and a ear ng t e urt
                                  all grant rel e r    t e ta r ded under u e t n a         t    e t n
                                 u a        ter nat ng annull ng    d ng r nd t n ng u         ta

                                  1                   s     n lud ng t e la     ade uate r te t n                       an ntere t n
1                                           r ert           u     art n ntere t

11       11                  3        d 1 e           a      added       au e n lude a de t r la                    e ut         na r     ert    a

1        de t r            a lure t         a e           t et t n            rtgage    a    ent   and nade uate                 r te t n        a

13           red t r       ntere t n t e r            ert               is              43     t    r       P1      5

14                 Pur uant t De t r                           a ter 13 Plan De t r                l gated t         a e all            t et t n

15           a   ent due and                  ng under t e              te     De t r        a lure t tender            t et t n          rtgage

1            a   ent a deta led ere n                       n t tute     au e t ter          nate t e aut      at       ta       a ed u     nt e

17            reg ng              ant       ent tled t rel e r               t e aut    at    ta   ur uant t 11                     3     d 1

1                  MO A T I E TITLE                                    TO RELIEF FROM T E AUTOMATI                                          TA
                    UR UA T TO U
1
                       e t n3           d         r       de     n ert nent art

 1                     d          n re ue t      a art n ntere t and a ter n t e and a ear ng t e urt
                                  all grant rel e r    t e ta r ded under u e t n a         t    e t n
                                 u a        ter nat ng annull ng    d ng r nd t n ng u         ta

 3                                1          t re e t t a ta                   an a t aga n t r     ert under u e t n a
                                             t   e t n
 4
                                                      t e de t r d e n t a e an e u t              n u         r    ert      and
 5
                                                      u        r ert          n t ne e ar t an e e t e re rgan at n

         3     e a unt re eren ed ere n are a r     at n     r ur e       t    t n nl and        uld n t e rel ed u n
 7       t     a   and r re n tate t e an a ntere t and add t nal ad an e a        e due u e uent t t e l ng t e
              t n ntere ted art e an ta n an e a t a      and r re n tate ent u te      nta t ng      ant under gned
             un el

        MOTIO FOR RELIEF FROM AUTOMATI                                   TA                                     AL RI      E ITE LL
                                                                                                            4375 Jutland Dr e P     17 33
        Page 4                                                                                                   an D eg        177 33
                                                                                                                  ele   ne 4 5 44 471


Case 15-11112-TWD                       Doc 87            Filed 07/14/20           Ent. 07/14/20 13:16:04               Pg. 4 of 7
    1   11                          3         d                  r ur       e              e t n3              d           e ut               de ned a t e d eren e

            et een t e alue                              t e r         ert and                                       s            i S                                745           d

    3   11 4             t          r 1           4 e             a       added            e t n3             d          re le t             ngre       nal ntent t all

    4       red t r t                      ed atel                r eed aga n t t e r                     ert            ere t e de t r a n e u t and t

    5   unne e ar t t e re rgan at n                                                                      d                         id        d                      i        d

        S        i                 d                         S                         s     s 5                     5    1         an r          D al 1             e        a

    7   added

                                   ant            n r ed and el e e                        a ed n t e De t r                         rn an ru t                  edule t at
                                                                                                                                         4
        t e ar                   ar et alue                  t e Pr        ert         a    r            atel        35                       a ng nt a              unt all

1       t e l en en u                          er ng t e Pr               ert and t e rea na le                               t a            ated       t t e ale              t e

11      Pr        ert                    ant       a nta n t at De t r and r t e e tate e u t                                            n t e Pr        ert     a       ll

1                                          ar          ar et alue                                                                        35
                                           e
13                                                  ant ru t Deed                                                                              3 5 31
                                               e ter an          nd Deed                                      ru t                           35 1
14                                              t     ale
                                               u t n t e Pr ert
15

1                                 t ere           l ttle t n e u t                n t e Pr           ert           r t e ene t                t e an ru t            e tate t e

17      Pr        ert              n t ne e ar                     r an e e t e re rgan at n                               ere re                 ant       ent tled t rel e

1           r        t e aut             at         ta           ur uant t 11                        3        d

1                                                                                III             O        LU IO
                                 r all         t e rea n d                  u ed ere n                         ant        ent tled t rel e              r      t e aut        at

 1          ta           11                       3          a

                                   EREFORE                            ant re e t ull             ra             r an rder            t            urt

 3                       1                er          nat ng t e aut              at        ta           11                   3      a t all                    ant and an

 4          u e              r     ra          gn        t       r eed under a l a le n n an ru t                                    la       t en r e t re ed e t

 5              re l e u            n and              ta n           e      n         t e Pr        ert



 7      4            e      t e De t r                       edule          and D are                lle t el atta ed eret a E                              A and n r         rated
            ere n        re eren e


        MOTIO FOR RELIEF FROM AUTOMATI                                                      TA                                                     AL RI      E ITE LL
                                                                                                                                               4375 Jutland Dr e P     17 33
        Page 5                                                                                                                                      an D eg        177 33
                                                                                                                                                     ele   ne 4 5 44 471


Case 15-11112-TWD                                   Doc 87             Filed 07/14/20                    Ent. 07/14/20 13:16:04                         Pg. 5 of 7
    1                            a    ng t e 14 da           ta      re r ed            ule 4      1a 3             t e ederal       ule

          an ru t        Pr edure

    3              3       Per        tt ng          ant t          er and r        de De t r           t         n r at n regard ng a

    4         tent al    r earan e            gree ent             rt     ale deed n l eu l an                     d     at n       e nan e

    5     gree ent        r t er l an            r    ut l              t gat n agree ent and t enter nt                   u     agree ent

              t De t r     t     ut urt er rder              t e        urt

    7              4       Per        tt ng          ant t re           er t rea na le att rne                ee and           t n urred n

          r e ut ng t e n tant                t n       add ng t e e a          unt t t e ut tand ng alan e due under t e

              te a all     ed under a         l a le n n an ru t               la

1                  5             at       nd ng and e e t e de                 te t e       n er    n         t        a e t a a e under

11       an      t er    a ter          tle 11       t e n ted tate             de and

1                              rant ng           ant u            t er and urt er rel e a t e               urt dee       u t and r er

13                                                                            D D       P           P

14

15       Dated Jul 14
                                                                                    D
1                                                                          tt rne     r    ant Deut e an at nal
                                                                           ru t       an a ru tee r    er an    e
17                                                                           rtgage     et ru t    75  rtgage a ed
                                                                          Pa      r ug ert ate er e      75
1

1



 1



 3

 4

 5



 7



        MOTIO FOR RELIEF FROM AUTOMATI                                  TA                                      AL RI      E ITE LL
                                                                                                            4375 Jutland Dr e P     17 33
        Page                                                                                                     an D eg        177 33
                                                                                                                  ele   ne 4 5 44 471


Case 15-11112-TWD                     Doc 87         Filed 07/14/20           Ent. 07/14/20 13:16:04                   Pg. 6 of 7
   PHH Mortgage Services                                                      Tel 877-688-7116
   1 Mortgage Way                                                             Fax 856-917-8003
   Mt. Laurel NJ 08054



                           **IMPORTANT NOTICE**
Upon written request, PHH Mortgage Services will provide the following
information regarding the subject loan:
   *   A copy of the payment history through the date the account was last less
       than 60 days past due.
   *   A copy of the note.
   *   If foreclosure has been commenced or a POC has been filed, copies of any
       assignments of mortgage or deed of trust required to demonstrate the
       right to foreclose on the borrower’s note under applicable state laws.
   *   The name of the investor that holds the loan.
Requests for this information/documentation can be sent to us at the following
address:
                                PHH Mortgage Services
                                   Mailstop SBRP
                                     PO Box 5469
                                 Mt. Laurel, NJ 08054

This notice is being provided for informational and compliance purposes only. It is
not an attempt to collect a debt.




 Case 15-11112-TWD         Doc 87   Filed 07/14/20   Ent. 07/14/20 13:16:04   Pg. 7 of 7
